Case 2:13-cv-11303-AJT-CEB ECF No. 27, PageID.2314 Filed 08/25/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
ALVIN DAVIS,

      Petitioner,                   Case Number 2:13-CV-11303
                                    Honorable Arthur J. Tarnow
v.

JEFFREY LARSON,

     Respondent.
_____________________________/

  OPINION AND ORDER: (1) GRANTING MOTION TO REOPEN THE
 CASE TO THE COURT’S ACTIVE DOCKET AND (2) TRANSFERRING
  SUCCESSIVE PETITION FOR A WRIT OF HABEAS CORPUS TO
  UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
      Petitioner, through his attorney Danien C. Woodson, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his

conviction for unlawful imprisonment, felonious assault, and felony-firearm.

The petition was denied on the merits. Davis v. Larson, No. 2:13-CV-

11303, 2018 WL 3914691 (E.D. Mich. Aug. 16, 2018), aff’d, 769 F. App’x

233 (6th Cir. 2019).

      Petitioner filed a new habeas petition, contending that he has newly

discovered evidence in support of the claim that he raised in his earlier

petition that the prosecutor presented false evidence at a pre-trial hearing.

Petitioner seeks to reopen his case and vacate the original judgment. The

motion to reopen is GRANTED.
                                      1
Case 2:13-cv-11303-AJT-CEB ECF No. 27, PageID.2315 Filed 08/25/21 Page 2 of 4




      The Clerk of the Court must reopen the case to the Court’s active

docket for the purpose of facilitating the adjudication of petitioner’s motion.

See Heximer v. Woods, No. 2:08-CV-14170, 2016 WL 183629, at *1 (E.D.

Mich. Jan. 15, 2016). The Clerk of the Court is directed to reopen the case

to the Court’s active docket.

      Petitioner already filed a prior petition for a writ of habeas corpus

challenging his judgment of sentence and incarceration.

      An individual seeking to file a second or successive habeas petition

must first ask the appropriate court of appeals for an order authorizing the

district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A);

Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a habeas

petitioner files a second or successive petition for habeas corpus relief in

the district court without preauthorization from the court of appeals, the

district court must transfer the document to the court of appeals. See 28

U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a court ...

and that court finds that there is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action ... to any other such court in

which the action ... could have been brought at the time it was filed”); In re

Sims, 111 F.3d 45, 47 (6th Cir.1997)(holding that “when a prisoner has

sought § 2244(b)(3) permission from the district court, or when a second or

                                         2
Case 2:13-cv-11303-AJT-CEB ECF No. 27, PageID.2316 Filed 08/25/21 Page 3 of 4




successive petition for habeas corpus relief or § 2255 motion is filed in the

district court without § 2244(b)(3) authorization from this court, the district

court shall transfer the document to this court pursuant to 28 U.S.C. §

1631.”); see also Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 825-26 (E.D.

Mich. 2004).

      Petitioner’s request to reopen or to reinstate his habeas petition is an

attempt to file a second or successive habeas petition because the petition

seeks to re-litigate a claim that he previously raised in his prior habeas

petition. See In re Bowling, 422 F.3d 434, 440 (6th Cir. 2005). Although

petitioner claims he has new evidence in support of his false evidence

claim, petitioner’s presentation of new evidence in support of the previously

denied claim constitutes a successive habeas petition, for purposes §

2244(b)(3)(A). Id. at 439-40 (district court properly construed habeas

petitioner’s Rule 60(b) motion, which sought to introduce new evidence in

support of his previously adjudicated ineffective assistance of counsel

claim, as a second or successive habeas petition). Petitioner’s current

petition and the newly discovered evidence that he attached “is simply a

new variation on an old claim that he raised in his first petition” for purposes

of § 2244(b)(3)(A). See Franklin v. Jenkins, 839 F.3d 465, 476 (6th Cir.

2016).

                                        3
Case 2:13-cv-11303-AJT-CEB ECF No. 27, PageID.2317 Filed 08/25/21 Page 4 of 4




      The present petition constitutes a “second or successive petition”

within the meaning of 28 U.S.C. § 2244(b)(3); the case is transferred to the

United States Court of Appeals for the Sixth Circuit, so that petitioner may

obtain permission to file a successive petition for a writ of habeas corpus.

      The Clerk of Court is ordered to transfer the habeas petition to the

United States Court of Appeals for the Sixth Circuit pursuant to Sims and

28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854, 857 (E.D.

Mich. 2009).

                                   ORDER

      Accordingly, it is ORDERED that the Clerk shall transfer the habeas

petition to the United States Court of Appeals for the Sixth Circuit pursuant

to 28 U.S.C. § 1631.

                              _s/Arthur J. Tarnow_______________
                              Arthur J. Tarnow
                              United States District Judge
Dated: August 25, 2021




                                      4
